DETAILED ACTION
	This is in response to communication received on 7/28/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 6/15/18, 1/10/19, 6/14/19, 11/27/19, 3/31/19, 3/31/20, 6/12/20, and 11/27/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over PERRIER (US PGPub 2010/0092782), in view of BENKOFF (US PGPub 2010/0119858) and Maier et al. US PG Pub 2012/0308840 hereinafter MAIER on claim 10, 13, 16-23 and 26-31 are maintained. The rejection has been amended to include the added claim limitations.
As for claim 10, PERRIER teaches "Process for treating wood consisting in injecting in cavities of the wood a solution of at least one fungicide and/or bactericide and/or insecticide and at least one monomer that can progressively form a polymer matrix in the cavities of the wood and then a gel in the cavities of the wood" (abstract, lines 1-5), i.e. a method for preparing a treated cellulosic material.
PERRIER teaches "A first object of the present invention is to provide a process for treating a wooden article" (paragraph 10, lines 1-2), i.e. providing a cellulosic material.
PERRIER further teaches "introducing a treating composition into at least one cavity of a wooden article" (paragraph 12, lines 2-3) and "An amount of composition sufficient to partially or totally impregnate the cavities of the wooden article is conducting a first treatment protocol comprising impregnating the cellulosic material.
PERRIER further teaches "Introduction of the treating composition into the article to be treated is advantageously performed by injection at a pressure below 10 atm and preferably between 1 and 2 atm" (paragraph 23), i.e. wherein the impregnation of the first treatment protocol is conducted under a pressure that is greater than or lower than ambient.
PERRIER teaches "a treating composition ... and it is characterized in that the composition contain at least one wood preserving agent selected from the group consisting of fungicides, bactericides and insecticides ... a chelating agent. .. a polymer precursor capable of forming a polymer matrix after injection into the cavities" (paragraph 12, lines 2-15).
PERRIER is silent on an acrylic epoxy hybrid aqueous dispersion comprising an epoxy resin and an acrylic latex.
DOMBROWSKI teaches "The present invention relates to a stable aqueous dispersion of thermoplastic polymer particles imbibed with a thermosettable compound. The polymer particles are characterized by having a sufficient concentration of anti-agglomerating functional groups to stabilize the latex against agglomeration" (abstract, lines 1-5).
DOMBROWSKI further teaches that its dispersion can be applied to "Examples of substrates include ... wood" (paragraph 33, lines 11-12) and a method "of a) contacting the composition ... with a hardener to form a curable composition b) applying 
DOMBROWSKI further teaches "Aqueous dispersions of the thermoplastic polymer particles can be achieved through free radical emulsion or suspension addition polymerization or by dispersion of a pre-formed polymer under shear into an aqueous medium. Examples of suitable latexes include acrylic" (paragraph 13, lines 1-5) and "Examples of suitable thermosettable compounds include ... A commercially available thermosettable compound is D.E.R. TM 331 Liquid Epoxy Resin" (paragraph 12, lines 1- 9), i.e. an acrylic epoxy hybrid aqueous dispersion comprising an epoxy resin and an acrylic latex.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the an acrylic epoxy hybrid aqueous dispersion comprising an epoxy resin and an acrylic latex as taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
conducting a second treatment protocol comprising impregnating the cellulosic material with a modifying agent, the modifying agent comprising a carboxylated curing agent.
MAIER teaches "A formulation is claimed, which contains at least one protective substance that is active with respect to cellulose-containing materials" (abstract, lines 1- 3).
MAIER teaches "In one embodiment of the invention, polycarboxylates are used as water-soluble polymers. Polycarboxylates are, in the context of this invention, polymers based on at least one a, ~-unsaturated carboxylic acid, for example acrylic acid, methacrylic acid, dimethacrylic acid, ethacrylic acid, maleic acid, citraconic acid, methylene-malonic acid, crotonic acid, isocrotonic acid, fumaric acid, mesaconic acid and itaconic acid" (paragraph 39, lines 1-8), further "The polycarboxylates to be used according to the invention can be used both in the form of the free acid and partially or completely neutralized in the form of their alkalimetal, alkaline-earth metal or ammonium salts. However, they can also be used as salts of the particular polycarboxylic acid and triethylamine, ethanolamine, diethanolamine, triethanolamine" (paragraph 41, lines 1-7) and "Depending on the material to be treated, for use as wood preservative the formulation should preferably be in the form of a suspension, suitable in particular for pressure treatment for industrial impregnation processes" (paragraph 165, lines 1-4), i.e. conducting a ... treatment protocol comprising impregnating the cellulosic material with a modifying agent, the modifying agent comprising a neutralized olefin-carboxylic acid copolymer, wherein the neutralization is carried out using an amine.

MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI.
However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have conducting a second treatment protocol comprising impregnating the cellulosic material with a modifying agent, the modifying agent comprising a neutralized olefincarboxylic acid copolymer, wherein the neutralization is carried out using an amine in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results
As for claim 13, DOMBROWSKI teaches "Examples of suitable thermosettable compounds include the diglycidyl ether of bisphenol A" (paragraph 12, lines 1-2), i.e. wherein the acrylic epoxy hybrid aqueous dispersion comprises an epoxy resin that comprises a diglycidyl ether of bisphenol A.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the an acrylic epoxy hybrid aqueous dispersion comprising ... wherein the acrylic epoxy hybrid aqueous dispersion comprises an epoxy resin that comprises a diglycidyl ether of bisphenol A taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 16, DROMBOWSKI teaches "In another aspect of the present invention, the latex is an acrylic latex containing structural units of anti-agglomerating functional groups. Monomers suitable for the preparation of acrylic latexes include acrylates and methacrylates such as methyl acrylate" (paragraph 21, lines 1-5), i.e. wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that is prepared from a (meth)acrylate monomer or a (meth)acrylate comonomer. DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that is prepared from a (meth)acrylate monomer or a (meth)acrylate comonomer taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 17, DROMBOWSKI teaches "In another aspect of the present invention, the latex is an acrylic latex containing structural units of anti-agglomerating functional groups. Monomers suitable for the preparation of acrylic latexes include acrylates and methacrylates such as methyl acrylate" (paragraph 21, lines 1-5), i.e. wherein the (meth)acrylate monomer comprises methyl acrylate.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
wherein the (meth)acrylate monomer comprises methyl acrylate taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 18, DOMBROWSKI teaches "Furthermore, the acrylic latexes may also include structural units of other monomers such as styrene" (paragraph 22, lines 3-5), i.e. wherein the (meth) acrylate comonomer comprises a styrene monomer. 
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the (meth) acrylate comonomer comprises a styrene monomer taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 19, DOMBROWSKI teaches "Anti-agglomerating functional groups can be incorporated into the polymer particles using monomers containing anti-agglomerating functional groups" (paragraph 15, lines 1-3), i.e. wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that has an anti-agglomerating group.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that has an anti-agglomerating group taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 20, DOMBROWSKI teaches "Specific examples of anti-agglomerating monomers include acrylamide" (paragraph 16, lines 1-2), i.e. wherein the anti-agglomerating group is an amide.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
wherein the anti-agglomerating group is an amide taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 21, DOMBROWSKI teaches "Specific examples of anti-agglomerating monomers include acrylamide" (paragraph 16, lines 1-2), i.e. wherein the anti-agglomerating group is an acrylamide.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the anti-agglomerating group is an acrylamide taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 22, DOMBROWSKI teaches "a stable aqueous dispersion of imbibed polymer particles having a weight average particle size in the range of 50 to 400 nm" (paragraph 8, lines 3-5), i.e. a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion has a constituent particle size no greater than 50 micrometers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion has a constituent particle size no greater than 50 micrometers taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 23, DOMBROWSKI teaches "a stable aqueous dispersion of imbibed polymer particles having a weight average particle size in the range of 50 to 400 nm" (paragraph 8, lines 3-5), i.e. a range that overlaps with wherein the constituent particle size is no greater than 5 micrometers.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the constituent particle size is no greater than 5 micrometers taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 26, DOMBROWSKI teaches "High solids content imbibed latexes, that is, latexes with solids content of at least 40 weight percent and particularly in the range of 45-60 weight percent, based on the total weight of the latex, are achievable with the composition of the present invention" (paragraph 28, lines 1-5), i.e. a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion contains 1 to 75 weight percent solids.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion contains 1 to 75 weight percent solids taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
As for claim 27, DOMBROWSKI teaches "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound" (paragraph 9), i.e. wherein the solids in the acrylic epoxy hybrid dispersion are held in a stable suspension.
Examiner notes that the claim language of are transportable by the acrylic epoxy hybrid aqueous dispersion into pore of the cellulosic material does not require the transportation of the solids in the dispersion but only that it be capable of transporting those solids and how well or how much of the solids transported is not limited. Therefore, the scope of claim encompasses many solutions that could potentially, under any variety of potential conditions, even partially transport solids into a pore of a are transportable by the acrylic epoxy hybrid aqueous dispersion into pore of the cellulosic material as they are stably suspended in an aqueous dispersion. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the solids in the acrylic epoxy hybrid aqueous dispersion are held in a stable suspension and are transportable by the acrylic epoxy hybrid aqueous dispersion into pore of the cellulosic material taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 28, PERRIER and DOMBROWKSHI are silent on wherein the neutralized olefin-carboxylic acid copolymer modifying agent is in the form of an aqueous dispersion.
MAIER teaches "The concentrates of this suspension and the aqueous dilutions thereof (1 :99; 1 :49) were stable and the dilutions were used for conducting penetration tests on lumber from European pine (Pinus sylvestris)" (paragraph 175, lines 5-8), i.e. wherein the neutralized olefin-carboxylic acid copolymer modifying agent is in the form of an aqueous dispersion.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials such as for example wood-containing building materials and preferably solid wood and/or wood materials are especially suitable" (paragraph 164, lines 1-8).
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI. However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the neutralized olefin-carboxylic acid copolymer modifying agent is in the form of an aqueous dispersion in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.
As for claim 29, PERRIER or DOMBROWSKI are silent on wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size no greater than 50 micrometers.
MAIER teaches "It has already been pointed out repeatedly that the formulation according to the invention is characterized by markedly increased penetration behavior, significantly decreased wash-out from the material treated therewith, as well as pronounced stability of the dispersion from which it is formed. For this reason it is also to be regarded as according to the invention that the physiologically active and preferably inorganic compound is present in particle form. The average particle size of the formulation should preferably be in a range from 1 nm to 10 μm, more preferably between 10 and 1000 nm and especially preferably between 50 and 500 nm" (paragraph 64, lines 1-12), i.e. wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 50 micrometers.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials 
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI.
However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 50 micrometers in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 30, PERRIER or DOMBROWSKI are silent on wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size no greater than 5 micrometers.
wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 5 micrometers.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials such as for example wood-containing building materials and preferably solid wood and/or wood materials are especially suitable" (paragraph 164, lines 1-8).
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI. However, prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 5 micrometers in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 31, PERRIER and DROMBOWSKI are silent on wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion contains from 1 to 75 weight percent solids.
MAIER teaches "The concentrates of this suspension and the aqueous dilutions thereof (1 :99; 1 :49) were stable and the dilutions were used for conducting penetration tests on lumber from European pine (Pinus sylvestris)" (paragraph 175, lines 5-8), i.e. wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion contains in a range that overlaps with from 1 to 75 weight percent solids.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said 
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI.
However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion contains in a range that overlaps with from 1 to 75 weight percent solids in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 
Claim 10, 13, 16-23 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over PERRIER (US PGPub 2010/0092782), in view of BENKOFF (US PGPub 2010/0119858) and Maier et al. US PG Pub 2012/0308840 hereinafter MAIER and Kennedy US PGPub 2012/0003492 hereinafter KENNEDY.
As for claim 10, PERRIER teaches "Process for treating wood consisting in injecting in cavities of the wood a solution of at least one fungicide and/or bactericide and/or insecticide and at least one monomer that can progressively form a polymer matrix in the cavities of the wood and then a gel in the cavities of the wood" (abstract, lines 1-5), i.e. a method for preparing a treated cellulosic material.
PERRIER teaches "A first object of the present invention is to provide a process for treating a wooden article" (paragraph 10, lines 1-2), i.e. providing a cellulosic material.
PERRIER further teaches "introducing a treating composition into at least one cavity of a wooden article" (paragraph 12, lines 2-3) and "An amount of composition sufficient to partially or totally impregnate the cavities of the wooden article is introduced" (paragraph 21, lines 1-3), i.e. conducting a first treatment protocol comprising impregnating the cellulosic material.
PERRIER further teaches "Introduction of the treating composition into the article to be treated is advantageously performed by injection at a pressure below 10 atm and preferably between 1 and 2 atm" (paragraph 23), i.e. wherein the impregnation of the first treatment protocol is conducted under a pressure that is greater than or lower than ambient.

PERRIER is silent on an acrylic epoxy hybrid aqueous dispersion comprising an epoxy resin and an acrylic latex.
DOMBROWSKI teaches "The present invention relates to a stable aqueous dispersion of thermoplastic polymer particles imbibed with a thermosettable compound. The polymer particles are characterized by having a sufficient concentration of anti-agglomerating functional groups to stabilize the latex against agglomeration" (abstract, lines 1-5).
DOMBROWSKI further teaches that its dispersion can be applied to "Examples of substrates include ... wood" (paragraph 33, lines 11-12) and a method "of a) contacting the composition ... with a hardener to form a curable composition b) applying the curable composition to a substrate; and c) curing the applied composition" (paragraph 5, lines 3-6).
DOMBROWSKI further teaches "Aqueous dispersions of the thermoplastic polymer particles can be achieved through free radical emulsion or suspension addition polymerization or by dispersion of a pre-formed polymer under shear into an aqueous medium. Examples of suitable latexes include acrylic" (paragraph 13, lines 1-5) and "Examples of suitable thermosettable compounds include ... A commercially available thermosettable compound is D.E.R. TM 331 Liquid Epoxy Resin" (paragraph 12, lines 1- an acrylic epoxy hybrid aqueous dispersion comprising an epoxy resin and an acrylic latex.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the an acrylic epoxy hybrid aqueous dispersion comprising an epoxy resin and an acrylic latex as taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
PERRIER and DOMBROWSKI are silent on conducting a second treatment protocol comprising impregnating the cellulosic material with a modifying agent, the modifying agent comprising a carboxylated curing agent.
MAIER teaches "A formulation is claimed, which contains at least one protective substance that is active with respect to cellulose-containing materials" (abstract, lines 1- 3).
MAIER teaches "In one embodiment of the invention, polycarboxylates are used as water-soluble polymers. Polycarboxylates are, in the context of this invention, polymers based on at least one a, ~-unsaturated carboxylic acid, for example acrylic conducting a ... treatment protocol comprising impregnating the cellulosic material with a modifying agent, the modifying agent comprising a neutralized olefin-carboxylic acid copolymer, wherein the neutralization is carried out using an amine.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials such as for example wood-containing building materials and preferably solid wood and/or wood materials are especially suitable" (paragraph 164, lines 1-8).
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).

KENNEDY teaches "A non-supercritical method for impregnating a refractive timber substrate with an active agent, including preparing an impregnation fluid" (abstract, lines 1-3) and goes on to teach that "In other embodiments of the invention, it is possible to carry out multiple impregnation steps-for example, with multiple biocides. It is also possible to carry out multiple sequential impregnation steps, where different penetration levels of different agents are desired. For example, in one preferred embodiment, wood could be treated with a biocidal agent in a manner to achieve full penetration. Subsequent to this, a partial or envelope penetration with a water repellent treatment and/or a colouring agent could be used" (paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have conducting a second treatment protocol comprising impregnating the cellulosic material with a modifying agent, the modifying agent comprising a neutralized olefincarboxylic acid copolymer, wherein the neutralization is carried out using an amine in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, because KENNEDY illustrates it was known to combine multiple impregnation steps of different formulation to combine the advantages of those formulations when treating wood.
As for claim 13, DOMBROWSKI teaches "Examples of suitable thermosettable compounds include the diglycidyl ether of bisphenol A" (paragraph 12, lines 1-2), i.e. wherein the acrylic epoxy hybrid aqueous dispersion comprises an epoxy resin that comprises a diglycidyl ether of bisphenol A.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the an acrylic epoxy hybrid aqueous dispersion comprising ... wherein the acrylic epoxy hybrid aqueous dispersion comprises an epoxy resin that comprises a diglycidyl ether of bisphenol A taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 16, DROMBOWSKI teaches "In another aspect of the present invention, the latex is an acrylic latex containing structural units of anti-agglomerating functional groups. Monomers suitable for the preparation of acrylic latexes include acrylates and methacrylates such as methyl acrylate" (paragraph 21, lines 1-5), i.e. wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that is prepared from a (meth)acrylate monomer or a (meth)acrylate comonomer. DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that is prepared from a (meth)acrylate monomer or a (meth)acrylate comonomer taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 17, DROMBOWSKI teaches "In another aspect of the present invention, the latex is an acrylic latex containing structural units of anti-agglomerating functional groups. Monomers suitable for the preparation of acrylic latexes include acrylates and methacrylates such as methyl acrylate" (paragraph 21, lines 1-5), i.e. wherein the (meth)acrylate monomer comprises methyl acrylate.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the (meth)acrylate monomer comprises methyl acrylate taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because 
As for claim 18, DOMBROWSKI teaches "Furthermore, the acrylic latexes may also include structural units of other monomers such as styrene" (paragraph 22, lines 3-5), i.e. wherein the (meth) acrylate comonomer comprises a styrene monomer. 
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the (meth) acrylate comonomer comprises a styrene monomer taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 19, DOMBROWSKI teaches "Anti-agglomerating functional groups can be incorporated into the polymer particles using monomers containing anti-agglomerating functional groups" (paragraph 15, lines 1-3), i.e. wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that has an anti-agglomerating group.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the acrylic epoxy hybrid aqueous dispersion comprises an acrylic latex that has an anti-agglomerating group taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 20, DOMBROWSKI teaches "Specific examples of anti-agglomerating monomers include acrylamide" (paragraph 16, lines 1-2), i.e. wherein the anti-agglomerating group is an amide.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the anti-agglomerating group is an amide taught by 
As for claim 21, DOMBROWSKI teaches "Specific examples of anti-agglomerating monomers include acrylamide" (paragraph 16, lines 1-2), i.e. wherein the anti-agglomerating group is an acrylamide.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wherein the anti-agglomerating group is an acrylamide taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 22, DOMBROWSKI teaches "a stable aqueous dispersion of imbibed polymer particles having a weight average particle size in the range of 50 to 400 nm" (paragraph 8, lines 3-5), i.e. a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion has a constituent particle size no greater than 50 micrometers. DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion has a constituent particle size no greater than 50 micrometers taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 23, DOMBROWSKI teaches "a stable aqueous dispersion of imbibed polymer particles having a weight average particle size in the range of 50 to 400 nm" (paragraph 8, lines 3-5), i.e. a range that overlaps with wherein the constituent particle size is no greater than 5 micrometers.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the constituent particle size is no greater than 5 micrometers taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 26, DOMBROWSKI teaches "High solids content imbibed latexes, that is, latexes with solids content of at least 40 weight percent and particularly in the range of 45-60 weight percent, based on the total weight of the latex, are achievable with the composition of the present invention" (paragraph 28, lines 1-5), i.e. a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion contains 1 to 75 weight percent solids.
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the acrylic epoxy hybrid aqueous dispersion contains 1 to 75 weight percent solids taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
As for claim 27, DOMBROWSKI teaches "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound" (paragraph 9), i.e. wherein the solids in the acrylic epoxy hybrid dispersion are held in a stable suspension.
Examiner notes that the claim language of are transportable by the acrylic epoxy hybrid aqueous dispersion into pore of the cellulosic material does not require the transportation of the solids in the dispersion but only that it be capable of transporting those solids and how well or how much of the solids transported is not limited. Therefore, the scope of claim encompasses many solutions that could potentially, under any variety of potential conditions, even partially transport solids into a pore of a cellulosic material. It is the position of the Examiner that as DOMBROWSKl's dispersion are transportable by the acrylic epoxy hybrid aqueous dispersion into pore of the cellulosic material as they are stably suspended in an aqueous dispersion. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
DOMBROWSKI teaches that "The present invention addresses a need in the art by providing a heat-age stable polymer latex imbibed with sufficient levels of a low molecular weight thermosettable compound to form a composition that provides a useful coating, adhesive, sealant, primer, caulk, or filler" (paragraph 9) and the composition is designed "such that the latex particles are heat-age stable at 60° C. for 10 days" (paragraph 14, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a range that overlaps with wherein the solids in the acrylic epoxy hybrid aqueous dispersion are held in a stable suspension and are transportable by the acrylic epoxy hybrid aqueous dispersion into pore of the cellulosic material taught by DOMBROWSKI as the polymer-matrix forming material in PERRIER because DOMBROWSKI teaches that such a composition can be cured, applied to wood as a sealant and further is highly stable with anti-agglomerating functional groups.
As for claim 28, PERRIER and DOMBROWKSHI are silent on wherein the neutralized olefin-carboxylic acid copolymer modifying agent is in the form of an aqueous dispersion.
(Pinus sylvestris)" (paragraph 175, lines 5-8), i.e. wherein the neutralized olefin-carboxylic acid copolymer modifying agent is in the form of an aqueous dispersion.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials such as for example wood-containing building materials and preferably solid wood and/or wood materials are especially suitable" (paragraph 164, lines 1-8).
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI. However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. 
Further KENNEDY teaches "A non-supercritical method for impregnating a refractive timber substrate with an active agent, including preparing an impregnation fluid" (abstract, lines 1-3) and goes on to teach that "In other embodiments of the invention, it is possible to carry out multiple impregnation steps-for example, with multiple biocides. It is also possible to carry out multiple sequential impregnation steps, wherein the neutralized olefin-carboxylic acid copolymer modifying agent is in the form of an aqueous dispersion in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results and that KENNEDY illustrates it was known to combine multiple impregnation steps of different formulation to combine the advantages of those formulations when treating wood.
As for claim 29, PERRIER or DOMBROWSKI are silent on wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size no greater than 50 micrometers.
MAIER teaches "It has already been pointed out repeatedly that the formulation according to the invention is characterized by markedly increased penetration behavior, significantly decreased wash-out from the material treated therewith, as well as pronounced stability of the dispersion from which it is formed. For this reason it is also to be regarded as according to the invention that the physiologically active and preferably inorganic compound is present in particle form. The average particle size of the formulation should preferably be in a range from 1 nm to 10 μm, more preferably  nm and especially preferably between 50 and 500 nm" (paragraph 64, lines 1-12), i.e. wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 50 micrometers.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials such as for example wood-containing building materials and preferably solid wood and/or wood materials are especially suitable" (paragraph 164, lines 1-8).
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI.
However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.
Further KENNEDY teaches "A non-supercritical method for impregnating a refractive timber substrate with an active agent, including preparing an impregnation fluid" (abstract, lines 1-3) and goes on to teach that "In other embodiments of the invention, it is possible to carry out multiple impregnation steps-for example, with multiple biocides. It is also possible to carry out multiple sequential impregnation steps, where different penetration levels of different agents are desired. For example, in one 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 50 micrometers in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results and that KENNEDY illustrates it was known to combine multiple impregnation steps of different formulation to combine the advantages of those formulations when treating wood. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 30, PERRIER or DOMBROWSKI are silent on wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size no greater than 5 micrometers.
MAIER teaches "It has already been pointed out repeatedly that the formulation according to the invention is characterized by markedly increased penetration behavior, significantly decreased wash-out from the material treated therewith, as well as pronounced stability of the dispersion from which it is formed. For this reason it is also wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 5 micrometers.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials such as for example wood-containing building materials and preferably solid wood and/or wood materials are especially suitable" (paragraph 164, lines 1-8).
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI. However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.
Further KENNEDY teaches "A non-supercritical method for impregnating a refractive timber substrate with an active agent, including preparing an impregnation fluid" (abstract, lines 1-3) and goes on to teach that "In other embodiments of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion has a constituent particle size that overlaps with no greater than 5 micrometers in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results and that KENNEDY illustrates it was known to combine multiple impregnation steps of different formulation to combine the advantages of those formulations when treating wood. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 31, PERRIER and DROMBOWSKI are silent on wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion contains from 1 to 75 weight percent solids.
(Pinus sylvestris)" (paragraph 175, lines 5-8), i.e. wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion contains in a range that overlaps with from 1 to 75 weight percent solids.
MAIER further teaches "As well as the formulation, its composition and proportions of components, the present invention also claims the use of said formulations as protective agent for cellulose containing materials and in particular as plant protection agent and/or wood preservative, wherein wood-containing materials such as for example wood-containing building materials and preferably solid wood and/or wood materials are especially suitable" (paragraph 164, lines 1-8).
MAIER teaches "The materials to be treated can be untreated and/or unprocessed (rough lumber), but can also be in processed form" (paragraph 164, lines 8-11).
MAIER is silent on using its composition with another preservative composition such as the one taught by the composition of PERRIER and DOMBROWSKI.
However, Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. 
Further KENNEDY teaches "A non-supercritical method for impregnating a refractive timber substrate with an active agent, including preparing an impregnation fluid" (abstract, lines 1-3) and goes on to teach that "In other embodiments of the invention, it is possible to carry out multiple impregnation steps-for example, with multiple biocides. It is also possible to carry out multiple sequential impregnation steps, wherein the neutralized olefin-carboxylic acid copolymer aqueous dispersion contains in a range that overlaps with from 1 to 75 weight percent solids in the process of PERRIER and DOMBROWSKI because MAIER teaches that such a treatment can act as a plant protection agent and/or wood preservative, considering that is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results and that KENNEDY illustrates it was known to combine multiple impregnation steps of different formulation to combine the advantages of those formulations when treating wood. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over PERRIER (US PGPub 2010/0092782), BENKOFF (US PGPub 2010/0119858) and Maier et al. US PG Pub 2012/0308840 hereinafter MAIER as applied to claim 10 above, and further in view of HERBERT (US PGPub 2003/0121445) on claim 24 is maintained.
As for claim 24, PERRIER teaches "Introduction of the treating composition into the article to be treated is advantageously performed by injection at a pressure below 10 atm and preferably between 1 and 2 atm" (paragraph 23) and MAIER teaches "Depending on the material to be treated, for use as wood preservative the formulation should preferably be in the form of a suspension, suitable in particular for pressure treatment for industrial impregnation processes, for example vacuum, double-vacuum or pressure processes, or for injection" (paragraph 165, lines 1-6).
Examiner notes that PERRIER and MAIER are silent on a pressure vessel.
However, Examiner notes that there is no limitation on the structure, size, or other properties over the vessels. The scope, therefore, is broad and encompasses everything from a process chamber designed to keep a high pressure environment to a building or a room. It is therefore the position of the Examiner that such a structure is inherent to PERRIER and MAIER, as both teach applying a pressure above atmospheric pressure, and a chamber capable of being maintained at such a high pressure, i.e. a pressure vessel, would be necessary to achieve that and thus, PERRIER inherently teaches wherein the treatment protocol is conducted by depositing the cellulosic material in a vessel. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
PERRIER is silent on holding the vessel at vacuum prior to pressurizing the vessel.

HERBERT teaches "In pressure impregnation, dried pieces of wood are loaded into a pressure vessel. The vessel may be evacuated to remove air and moisture" (paragraph 72, line 1-3), i.e. depositing the cellulosic material in a vessel and holding the vessel at vacuum prior to pressurizing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to deposit the cellulosic material in a vessel and holding the vessel at vacuum prior to pressurizing in the process of PERRIER because HERBERT teaches that such steps can remove air and moisture from the treatment process.
PERRIER teaches "Introduction of the treating composition into the article to be treated is advantageously performed by injection at a pressure below 10 atm and preferably between 1 and 2 atm" (paragraph 23). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the atm range of PERRIER to a MPA of the claims, which appears to overlap with to a pressure of 0. 1 to 1. 7 MPA. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over PERRIER (US PGPub 2010/0092782), BENKOFF (US PGPub 2010/0119858) and Maier et al. US PG Pub 2012/0308840 hereinafter MAIER and Kennedy US PGPub 2012/0003492 herienafter KENNEDY as applied to claim 10 in view of HERBERT (US PGPub 2003/0121445).
As for claim 24, PERRIER teaches "Introduction of the treating composition into the article to be treated is advantageously performed by injection at a pressure below 10 atm and preferably between 1 and 2 atm" (paragraph 23) and MAIER teaches "Depending on the material to be treated, for use as wood preservative the formulation should preferably be in the form of a suspension, suitable in particular for pressure treatment for industrial impregnation processes, for example vacuum, double-vacuum or pressure processes, or for injection" (paragraph 165, lines 1-6).
Examiner notes that PERRIER and MAIER are silent on a pressure vessel.
However, Examiner notes that there is no limitation on the structure, size, or other properties over the vessels. The scope, therefore, is broad and encompasses everything from a process chamber designed to keep a high pressure environment to a building or a room. It is therefore the position of the Examiner that such a structure is inherent to PERRIER and MAIER, as both teach applying a pressure above atmospheric pressure, and a chamber capable of being maintained at such a high pressure, i.e. a pressure vessel, would be necessary to achieve that and thus, PERRIER inherently teaches wherein the treatment protocol is conducted by depositing the cellulosic material in a vessel. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
holding the vessel at vacuum prior to pressurizing the vessel.
HERBERT teaches "A wood treatment composition for the preservation of wood" (abstract, line 1).
HERBERT teaches "In pressure impregnation, dried pieces of wood are loaded into a pressure vessel. The vessel may be evacuated to remove air and moisture" (paragraph 72, line 1-3), i.e. depositing the cellulosic material in a vessel and holding the vessel at vacuum prior to pressurizing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to deposit the cellulosic material in a vessel and holding the vessel at vacuum prior to pressurizing in the process of PERRIER because HERBERT teaches that such steps can remove air and moisture from the treatment process.
PERRIER teaches "Introduction of the treating composition into the article to be treated is advantageously performed by injection at a pressure below 10 atm and preferably between 1 and 2 atm" (paragraph 23). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the atm range of PERRIER to a MPA of the claims, which appears to overlap with to a pressure of 0. 1 to 1. 7 MPA. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over PERRIER (US PGPub 2010/0092782), BENKOFF (US PGPub 2010/0119858) and Maier et al. US PG Pub 2012/0308840 hereinafter MAIER as applied to claim 10 above, and further in view of GRANTHAM (US PGPub 2003/0104135) on claim 25 is maintained.
As for claim 25, PERRIER is silent on wherein the treatment protocol is conducted at the pressure of 1.03 to 1. 7 MPa.
GRANTHAM teaches "A method and a composition for treating wood products and a treated wood product prepared according to such methods" (abstract, line 1-2).
GRANTHAM "In order to treat the wood products in accordance with the present invention, the wood product is placed in a pressure vessel. The door of the pressure vessel is closed, and optionally, a vacuum is applied to the pressure vessel" (paragraph 55, lines 1-4).
GRANTHAM further teaches "When the pressure in the pressure vessel is too low, the treatment solution may not adequately penetrate into the wood. When the pressure vessel is pressurized, the pressure can be up to 500 pounds per square inch (psi), in many cases up to 300 psi, typically up to 250 psi, and in some cases up to 200 psi greater than atmospheric pressure. The upper limit of pressure is typically limited by the pressure rating of the pressure vessel. In an embodiment of the present invention, the pressure of the pressure vessel is 40 to 160 psi in excess of atmospheric pressure when applied to the wood products. In another embodiment of the present invention, a pressure of 40 psi is applied when particleboard, MDF, and OSB are treated using the present method. In a further embodiment of the present invention, a pressure of 140 psi 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the pressure of the wood penetration such that adequate penetration into the wood is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over PERRIER (US PGPub 2010/0092782), BENKOFF (US PGPub 2010/0119858) and Maier et al. US PG Pub 2012/0308840 hereinafter MAIER and Kennedy US PGPub 2012/0003492 herienafter KENNEDY as applied to claim 10 in view of GRANTHAM (US PGPub 2003/0104135).
As for claim 25, PERRIER is silent on wherein the treatment protocol is conducted at the pressure of 1.03 to 1. 7 MPa.
GRANTHAM teaches "A method and a composition for treating wood products and a treated wood product prepared according to such methods" (abstract, line 1-2).
GRANTHAM "In order to treat the wood products in accordance with the present invention, the wood product is placed in a pressure vessel. The door of the pressure vessel is closed, and optionally, a vacuum is applied to the pressure vessel" (paragraph 55, lines 1-4).

It would have been within the skill of the ordinary artisan at the time of effective filing to design the pressure of the wood penetration such that adequate penetration into the wood is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.

Applicant's principal argument(s) is/are:
(a) Applicant argues that MAEIR teaches that its neutralized polymers are dispersing agents and that this is different from the modifying agents required by the claim.
(b) Applicant argues that Examiner is combining specific passages of three different pieces of prior art in a manner not suggested by the art, and in fact using selected materials for drastically different purposes than those taught by those references. Applicant asserts that selecting specific passages of three references to obtain elements of the present claim, when the purpose given by these references for each element is irrelevant to the combination being assembled, can only be for the purpose of arriving at the applicants claims.

In response please consider the following remarks:
(a) Examiner respectfully points out that dispersing agents do modify the properties of suspensions and compositions by providing greater dispersibility. This form of modification falls within the claim language because 'modifying agent' is not particularly restricted or limited by a definition within the claims or the specification. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
	It appears that Applicant is interpreting 'modifying agent' to mean a particular kind of material capable of a particular kind of modification with explicitly stating how they are interpreting 'modifying agent'. As such, Examiner can only guess as to how 
	Further Examiner notes that there is no limitation on when the modification takes place, or even if the carboxylated curing agent is cured, despite Applicant apparently interpreting claim as having such limitations.
	However, as it currently stands, Applicant's arguments are not germane with the scope of the claim as it relies on a narrow embodiment of 'modifying agent' that the claim is not limited to by reading in limitations.
(b) Examiner reminds Applicant that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). (MPEP 2154 X. A.)

	The combination does not remove PERRIER's fungicide, bactericide or insecticide, but rather replaces the polymer matrix with DOMBROWKSI's materials, with this composition forming the first treatment. Then, a further second treatment is applied using MAEIR's composition. Nothing about this combination would destroy the intended purpose of each invention. Further, the motivation and reasoning to combine was specifically provided in the rejection. Simply because Applicant claims that it is hindsight reconstruction does not make it so, as the rejection only took into account knowledge that was within the level of ordinary skill in the art at the time the claimed invention was made. The rejection does not include knowledge only gleaned from applicant's disclosure. All reasonings and teachings either came from the art or from the understanding of the ordinary artisan, as specifically referenced and recorded in the rejection.
	Applicant's arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717